Exhibit 10.1

 

SETTLEMENT AND MUTUAL RELEASE AGREEMENT

 

This Agreement (“Agreement”) is made effective as of July 28, 2008, by and
between DATARADIO CORPORATION, a Delaware corporation (“Dataradio”), on the one
hand, and BIO-KEY INTERNATIONAL, INC., a Delaware corporation (“BIO-key”), on
the other hand.  Dataradio and BIO-key may hereinafter individually be referred
to as a “Party” and shall hereinafter collectively be referred to as the
“Parties”.  Myers, Widders, Gibson, Jones & Schneider, LLP is also a party to
this Agreement, solely for the purpose of serving as the Escrow Agent under
Section 5 hereof.  This Agreement is entered into with regard to the following
facts:

 

R E C I T A L S

 

WHEREAS, on or about June 1, 2003, BIO-key’s predecessor-in-interest, Aether
Systems, Inc. (“Aether”), entered into a Subcontractor Agreement with Dataradio
(the “Subcontractor Agreement”).  BIO-key is the successor-in-interest to the
rights and obligations of Aether under the Subcontractor Agreement.  Pursuant to
the terms of the Subcontractor Agreement, among other things, Dataradio agreed
to provide equipment, products, goods, software and documentation to Aether in
connection with the “Copsmart Project” for Aether’s customer, Hamilton County,
Ohio; and

 

WHEREAS, as of April 3, 2008, the balance owing Dataradio by BIO-key pursuant to
the Subcontractor Agreement amounted to $2,356,771.00 comprised of $2,149,030.00
owed pursuant to Dataradio invoice number 273 dated January 18, 2008 and
$207,741.00 representing amounts retained by BIO-key under previous Dataradio
invoices; and

 

WHEREAS, on April 3, 2008, counsel for Dataradio submitted a demand for payment
to BIO-key demanding payment in the sum of $2,356,771.00 (the “Claim”); and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, without admission of any liability or fault, and to avoid the expense
and uncertainties of litigation, the Parties wish to settle the Claim, and agree
as follows:

 

NOW, THEREFORE, FOR GOOD CAUSE AND VALUABLE CONSIDERATION, THE ADEQUACY OF WHICH
IS HEREBY ACKNOWLEDGED, THE PARTIES EXPRESSLY AGREE AS FOLLOWS:

 

T E R M S  O F  S E T T L E M E N T

 

1.             Payment Terms.

 

A.            BIO-key shall pay to Dataradio the sum of $2,356,771.00 (the
“Balance”), plus interest at seven percent (7%) per annum on the unpaid balance
in accordance with the payment terms and schedule set forth in Attachment “A”
hereto and incorporated herein by reference (the “Promised Installment
Payments”).  The first “Total Payment” due under the Promised Installment
Payments shall be immediately due and payable to Dataradio upon execution of
this Agreement by both Parties.

 

B.            As indicated on Attachment “A”, BIO-key anticipates receiving
payments from Hamilton County, Ohio on or about September 1, 2008 in the sum of
$236,538.00, and on or about April 1, 2009, in the sum of $808,452.00 (the
“Hamilton County Monies”).   Notwithstanding Section 2 hereof, in the event
these payments are made by Hamilton County, Ohio to BIO-key directly, within
three (3) business days following actual receipt of any or all of the Hamilton
County Monies by BIO-key, BIO-key agrees to deliver to Dataradio, in the manner
provided in Section 1.E. hereof, the full amount of such payments actually
received by BIO-key, without deduction or offset of any kind, which amounts
actually received by Dataradio shall be applied to the Balance.  In the event
any or all of the Hamilton County Monies are not received by BIO-key or
Dataradio, the total amount of the Hamilton County Monies not received shall

 

2

--------------------------------------------------------------------------------


 

continue to be included in the Balance and such amount shall be paid at the time
of the June 1, 2009 scheduled payment by BIO-key to Dataradio contemplated under
the Promised Installment Payments.

 

C.            The total of any unpaid Balance and accrued interest is due and
payable on June 1, 2009.

 

D.            All payments made shall first be applied to interest then due and
the balance applied to the principal to reduce the balance thereof.

 

E.             All Promised Installment Payments made by BIO-key or on behalf of
BIO-key shall be made payable to “Dataradio” and delivered to Erik B.
Feingold, Esq. c/o the law offices of Myers, Widders, Gibson, Jones & Schneider,
LLP, 5425 Everglades Street, Ventura, California 93003 (the “Payment Address”).

 

F.             BIO-key shall be entitled to pre-pay, in whole or in part, the
remaining unpaid Balance plus accrued interest at any time without penalty.

 

2.             Assignment of Hamilton County Monies.  BIO-key does hereby
irrevocably convey, transfer and assign to Dataradio all of BIO-key’s right,
title and interest in and to the Hamilton County Monies.  Concurrently with the
execution of this Agreement, BIO-key shall execute the Assignment Agreement,
attached hereto as Attachment “B” (the “Hamilton County Assignment”), which
assignment instructs Hamilton County, Ohio to make all payments of the Hamilton
County Monies payable directly to Dataradio and delivered to the Payment
Address.  Upon execution of the Hamilton County Assignment, BIO-key shall
deliver, or shall cause to be delivered, the executed Hamilton County Assignment
to Hamilton County, Ohio.

 

3.             Default.  So long as there is no Uncured Default (as defined in
Section 4, below)

 

3

--------------------------------------------------------------------------------


 

existing, Dataradio and counsel for Dataradio shall forbear from demanding the
payment of the Claim and from exercising, directly or indirectly, any of
Dataradio’s rights and remedies against BIO-key with respect to the Claim and
any amounts related thereto.  The occurrence of any one or more of the following
events, acts or occurrences, unless otherwise waived in writing by Dataradio,
shall constitute an event of default (each an “Event of Default”): 
(i) BIO-key shall fail to pay as and when due any installment required pursuant
to the Promised Installment Payments, or shall fail to pay any interest or other
amounts payable under this Agreement as and when due; or (ii) BIO-key shall fail
to perform, comply with or observe any agreement, covenant or obligation under
Section 7 of this Agreement.  Upon the occurrence of an Event of Default,
Dataradio or its counsel shall give notice thereof to BIO-key and its counsel,
and BIO-key shall have until the seventh (7th) business day following the date
of its receipt of Dataradio’s notice (the “Cure Date”) to cure the Event of
Default.  Said notice shall specify the exact Cure Date to cure any monetary
Event of Default.  Cure of an Event of Default pertaining to the payment of
money shall require that the delinquent payment be received at the Payment
Address on or prior to the Cure Date with readily available funds, which shall
be accomplished solely by cashier’s check or the wire transfer of funds.  Cure
of an Event of Default pertaining to any act or failure to act by BIO-key
resulting in a breach of this Agreement other than for the payment of money,
shall require that such Event of Default be fully cured on or prior to the Cure
Date, or, if the nature of the Event of Default is such that more than seven
(7) business days are reasonably required for its cure, BIO-key shall not be
deemed to be in default if BIO-key promptly commences the cure on or prior to
the Cure Date and diligently and continuously prosecutes such cure to completion
within fourteen (14) business days following the Cure Date.  Notwithstanding

 

4

--------------------------------------------------------------------------------


 

the notice and cure periods set forth above, any Event of Default occurring more
than twice during a twelve (12) month period shall be immediately deemed an
Uncured Default (as defined below), and Dataradio shall be entitled, without
notice to BIO-key or its attorney, to proceed as provided herein.

 

4.             Remedies Upon Event of Default.  In the event there exists an
Event of Default that, after the giving of notice as and if required under this
Agreement, is not timely cured as set forth in Section 3 above (an “Uncured
Default”), then the entire unpaid Balance, plus accrued and unpaid interest due
thereon, shall automatically become immediately due and payable, and Dataradio
and counsel for Dataradio shall be entitled to proceed with entry of judgment
(the “Judgment”) for the amount of the unpaid Balance, plus accrued and unpaid
interest due thereon.

 

5.             Confession of Judgment.

 

A.            Concurrently with the execution of this Agreement, BIO-key will
(i) execute a Confession of Judgment Statement and provide an Attorney’s
Declaration in support of the Confession of Judgment Statement in the forms
attached collectively as Attachment “C” (the “Judgment Documents”) and
(ii) deliver the Judgment Documents to the law offices of Myers, Widders,
Gibson, Jones & Schneider, LLP, 5425 Everglades Street, Ventura, California
93003 (the “Escrow Agent”), to be held in escrow in accordance with this
Agreement.  Notwithstanding anything contained herein, neither Dataradio nor the
Escrow Agent shall file or record the Judgment Documents in any manner until
there occurs an Uncured Default and the procedures described in
Section 5.B(i) below have been satisfied.

 

5

--------------------------------------------------------------------------------


 

B.            The Escrow Agent shall release the Judgment Documents from escrow
as follows:

 

(i)            In the event that the Escrow Agent receives a written declaration
under penalty of perjury by an authorized representative of Dataradio stating
that an Uncured Default has occurred and attesting to the facts and
circumstances surrounding the Event of Default and the Uncured Default, the
Escrow Agent shall deliver the Judgment Documents to Dataradio.  Dataradio may
then file the Judgment Documents, which filing shall include the declaration
described in the preceding sentence, and obtain, by ex parte application in any
court of competent jurisdiction in the states of either California,
Massachusetts, New Jersey or Minnesota, a judgment against BIO-key as set forth
in the Judgment Documents, for the amount of the unpaid Balance, plus accrued
and unpaid interest due thereon.  Dataradio may record and enforce the judgment
against BIO-key to the fullest extent allowed by law.

 

(ii)           If no Uncured Default occurs, upon Dataradio’s receipt of the
entire unpaid Balance, plus accrued and unpaid interest thereon, pursuant to
this Agreement, Dataradio shall, within one (1) business day after receiving
such final payment, deliver written notice to the Escrow Agent that such payment
has been made.  Within two (2) business days after receiving such notice, the
Escrow Agent shall deliver the Judgment Documents to BIO-key.

 

C.            Should the Judgment Documents be rejected by the Clerk of the
Court in any of the states of California, Massachusetts, New Jersey or Minnesota
for any reason, or should the Courts in any of the states of California,
Massachusetts, New Jersey or Minnesota decline to enter judgment in Dataradio’s
favor on the Judgment Documents, then BIO-key will reasonably cooperate in
providing Dataradio, or the Court with any and all different or additional
documents as may prove necessary in order to have the Judgment entered,
consistent with the purposes of this Agreement.

 

6

--------------------------------------------------------------------------------


 

6.             No Appeal from Judgment.  BIO-key acknowledges and agrees that
the payment of the Balance which is settled and resolved by this Agreement, and
upon which the Judgment would be based is subject to being confessed by
judgment.  Accordingly, and in recognition of the fact that such Judgment would
be entered by Confession of Judgment, BIO-key acknowledges and agrees that
BIO-key has, or would have, no right of appeal from such judgment; nevertheless,
BIO-key hereby unconditionally and irrevocably surrenders and waives any and all
rights of appeal from such Judgment that BIO-key may arguably have, on any
ground whatsoever.

 

7.             Covenants of BIO-key.

 

A.           Preservation of Existence.  So long as any portion of the Balance
shall remain unpaid, BIO-key shall, unless Dataradio shall otherwise consent in
writing, maintain and preserve, , its existence, rights and privileges, and
become or remain, , duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

B.            Compliance with Laws.  So long as any portion of the Balance shall
remain unpaid, BIO-key shall, unless Dataradio shall otherwise consent in
writing, comply, in all material respects, with all applicable laws, rules,
regulations, orders, judgments and awards.

 

C.            Liens.  So long as any portion of the Balance shall remain unpaid,
BIO-key shall not, unless Dataradio shall otherwise consent in writing,
(i) create, incur, assume or suffer to exist, or permit any of its subsidiaries
to create, incur, assume or suffer to exist, any lien, mortgage, deed of trust,
pledge, security interest, charge or other encumbrance or security, including
any financing lease, deposit arrangement or assignment intended as, or having
the

 

7

--------------------------------------------------------------------------------


 

effect of, security (a “Lien”), upon or with respect to any of its properties or
assets, of any kind or nature, tangible or intangible, and wherever located,
whether now or hereafter acquired; (ii) file or knowingly suffer to exist under
the Uniform Commercial Code or any similar law or statute of any jurisdiction, a
financing statement that names it or any of its subsidiaries as debtor; or
(iii) sign or suffer to exist any security agreement; other than, as to all of
the above, Permitted Liens.  For purposes of this Agreement, “Permitted Liens”
shall mean (u) liens for current taxes and assessments not yet due and payable,
(v) mechanics’ liens arising in the ordinary course of business, (w) such Liens
that may exist as of the date hereof on account of that certain Subordinated
Secured Promissory Note dated September 30, 2004 issued by BIO-key and Public
Safety Group, Inc. in favor of Aether Systems, Inc., as amended by Amendment
No. 1 dated as of January 23, 2006; (x) such Liens that may exist as of the date
hereof on account of that certain Securities Purchase Agreement, dated as of
January 23, 2006, by and among BIO-key, The Shaar Fund Ltd., Longview Fund, L.P.
and Longview Special Finance; (y) such Liens that may exist as of the date
hereof on account of that certain Securities Exchange Agreement, dated as of
August 10, 2006, by and among BIO-key, The Shaar Fund Ltd., Longview Fund, L.P.,
Longview Special Finance and certain other holders of BIO-key’s Subordinated
Convertible Promissory Notes; and (z) a security interest in BIO-key’s deposit
accounts, in an amount not to exceed $50,000, granted to a commercial bank to
secure payment and performance under a letter of credit established in
conjunction with BIO-key’s lease of its Marlborough, Massachusetts office.

 

D.            Dividends.  So long as any portion of the Balance shall remain
unpaid, BIO-key shall not, unless Dataradio shall otherwise consent in writing,
declare or pay any cash dividend or other cash distribution, direct or indirect,
on account of any capital stock of BIO-key

 

8

--------------------------------------------------------------------------------


 

or any of its subsidiaries, now or hereafter outstanding.

 

E.            Fundamental Change.  If a Fundamental Change (as defined below)
shall occur at any time while any portion of the Balance shall remain unpaid,
the entire unpaid Balance shall be immediately paid by BIO-key to Dataradio,
plus accrued and unpaid interest; provided, however, if the Fundamental Change
results in Net Cash Proceeds (as defined below) equal to less than the
then-unpaid Balance, BIO-key shall pay to Dataradio an amount equal to one
hundred percent (100%) of such Net Cash Proceeds, which shall reduce the Balance
by such amount, and this Agreement shall remain in full force and effect.  For
purposes of this Agreement, a “Fundamental Change” shall mean the occurrence of
any of the following:  (i) consummation of any share exchange, consolidation, or
merger of BIO-key, or any sale, lease or other transfer in one transaction or
series of transactions, of all or substantially all of the assets of BIO-key and
its subsidiaries, taken as a whole, or an operating division thereof, to any
person other than BIO-key or one of its subsidiaries, or (ii) the winding-up,
liquidation or dissolution of BIO-key.  For purposes of this Agreement, “Net
Cash Proceeds” means the amount of cash actually received from time to time,
from any source whatsoever, related to a Fundamental Change by or on behalf of
BIO-key or its subsidiaries after deducting therefrom only (w) amounts then owed
by BIO-key or its subsidiaries to the holders of any Permitted Liens, (x) bona
fide and verified out-of-pocket costs and expenses related thereto incurred by
BIO-key or its subsidiaries in connection therewith, (y) transfer taxes paid to
any taxing authorities by BIO-key or its subsidiaries in connection therewith,
and (z) net income taxes to be paid in connection therewith (after taking into
account any tax credits or deductions).

 

F.            Maintenance of Properties.  BIO-key shall, and shall cause each of
its

 

9

--------------------------------------------------------------------------------


 

subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition (ordinary wear and tear excepted) all properties and other
assets useful or necessary to its business.

 

8.             Jurisdiction and Venue.  As further set forth in this Section 8,
this Agreement shall and in all respects be governed by and construed in
accordance with the laws of the states of California, Massachusetts, New Jersey
and/or Minnesota, depending upon the nature of the dispute and where a Judgment
is sought to be obtained, applicable to agreements of this nature made and fully
to be performed in such states by residents thereof.  Each party hereby submits
itself, to the fullest extent permitted by applicable law, to the jurisdiction
and venue of the states of California, Massachusetts, New Jersey or Minnesota
with respect to entry of the Judgment and hereby waives any and all objections
it may have with respect to the jurisdiction of such forums or the inconvenience
of such forums or venues.  Except for the entry of the Judgment, with respect to
any other dispute, controversy, interpretation or differences which may arise
between or among the Parties out of or in connection with this Agreement or
breach thereof, each party hereby submits itself, to the fullest extent
permitted by applicable law, to the jurisdiction and venue of the State of
California and hereby waives any and all objections it may have with respect to
the jurisdiction of such forum or the inconvenience of such forum or venue.

 

9.             Release of Claims.  Except as otherwise set forth in this
Agreement, in consideration for this Agreement and the other consideration set
forth hereinabove all acknowledged as adequate, the Parties hereto release and
forever discharge, subject to the rights available to Dataradio upon the
occurrence of an Uncured Default, each other and their predecessors, successors,
heirs, assigns, employees, owners, agents, attorneys, subsidiaries,

 

10

--------------------------------------------------------------------------------


 

insurance carriers and divisions or affiliated corporations with which they were
previously or hereinafter affiliated in any manner (also jointly referred to
herein as “Released Parties”), from any and all claims, demands, causes of
action, obligations, damages, attorney’s fees, costs and liabilities, whether or
not now known, suspected or claimed, which the Parties ever had, now have, or
may claim to have against Released Parties, or any of them, as of the date the
Parties execute this Agreement by reason of any act or omission solely regarding
the Claim.  Notwithstanding any other provision of this Agreement, the releases
contained herein shall not limit, affect, or apply to any of the Parties’
obligations under this Agreement.  It is also expressly understood and agreed
between the Parties that this Agreement does not apply to any other claims
between the Parties other than the Claim.  The release set forth hereinabove is
a limited general release of all claims, demands, causes of action, obligations,
damages and liabilities of any nature whatsoever that are described in the
release and is intended to encompass all known and unknown, foreseen or
unforeseen claims which the parties to this Agreement hereto may have as of the
date the releasing Parties execute this Agreement or by reason of any act or
omission concerning any matter or thing stated, claimed or alleged, or could
have been alleged solely regarding the Claim.  The Parties hereto acknowledge
that they may hereafter discover facts different from those or in addition to
those they now know or believe to be true with respect to the Claim that is the
subject of this release set forth hereinabove, and they expressly agree to
assume the risk of possible discovery of additional or different facts, and
agree that this Agreement shall be and remain effective in all respects
regardless of such additional or different facts.  Further, the releasing
Parties to this Agreement agree to waive and relinquish all rights and benefits
they may have under Section 1542 of the California Civil Code and any related

 

11

--------------------------------------------------------------------------------


 

rights under the laws of the states of Massachusetts, New Jersey or Minnesota. 
California Civil Code Section 1542 reads as follows:

 

“ A general release does not extend to claims which the creditor does not know
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

 

Dataradio                                   BIO-key                                                        

 

10.           Successor and Assigns.  This Agreement and the covenants and
conditions contained herein shall apply to, be binding upon, and inure to the
benefit of the respective representatives, assigns, successors, employees and
insurers of the parties hereto; provided, however, BIO-key shall not assign any
of its obligations under this Agreement without the prior written consent of
Dataradio.

 

11.           No Prior Assignments.  The Parties represent that there has been
no assignment, sale, or transfer, by operation of law or otherwise of any claim,
right or interest released and that each of the Parties has the authority and
right to settle, compromise and release any claim, right or interest released.

 

12.           Representations and Warranties.  Each Party represents and
warrants to the other Party as follows:

 

A.           This Agreement is the product of negotiation and preparation by and
between each Party and their respective attorneys.  Therefore, the Parties
acknowledge and agree that this Agreement shall not be deemed prepared or
drafted by one Party or another and should be construed accordingly.

 

12

--------------------------------------------------------------------------------


 

B.            Neither Party has made any statement or representation regarding
the facts relied upon in entering into this Agreement and the Parties do not
rely upon statements, representations or comments of any of the Parties in
executing this Agreement, or in making this settlement, except as expressly
stated in this Agreement.  They further represent and warrant that the
consideration recited in this Agreement is the sole and only consideration for
this Agreement, and no representations, promises or inducements have been made
by any Party or its officers, employees, agents or attorneys thereof other than
those appearing in this Agreement.

 

C.            Each Party has read this Agreement and understands its contents.

 

D.            Each Party has full corporate power and authority to execute and
deliver this Agreement, the Hamilton County Assignment and each of the Judgment
Documents to which it is a party and to perform its obligations hereunder and
thereunder.  The execution and delivery by each Party of this Agreement, the
Hamilton County Assignment and each of the Judgment Documents to which it is a
party have been duly and validly authorized by all necessary corporate action. 
This Agreement, the Hamilton County Assignment and each of the Judgment
Documents to which such Party is a party has been duly executed and delivered by
such Party.  This Agreement, the Hamilton County Assignment and the Judgment
Documents to which such Party is a party constitute the legal, valid and binding
obligations of such Party, enforceable against such Party in accordance with its
and their respective terms.  The persons who have executed this Agreement, the
Hamilton County Assignment and the Judgment Documents on behalf of the Parties
are duly authorized and have the full power and authority of the Parties to do
so.

 

F.             The Parties acknowledge and agree that this Agreement is entered
into as

 

13

--------------------------------------------------------------------------------


 

part of a compromise and settlement of disputed claims.  The Parties further
acknowledge and agree that acceptance of the Agreement is not an admission of
any facts, matter or things.  Neither this Agreement nor any of its terms shall
be offered or received as evidence in any proceeding in any forum as an
admission of any liability or wrongdoing on the part of any person released by
this Agreement, except a proceeding related to this Agreement.

 

G.            Dataradio represents and warrants to BIO-key that Dataradio owns
all right, title and interest in and to the Claim, free and clear of any liens
or other encumbrances, and that no other person or entity has any right
(beneficial or otherwise) to any portion of the Claim or to make any other claim
against BIO-key for any portion of the Balance.

 

13.           Attorney’s Fees; Expert’s Fees; Costs.   In the event that any
action, suit or other proceeding (including any and all appeals or petitions
therefrom) is instituted to remedy, prevent or obtain relief from a breach of
this Agreement, or arising out of or related to this Agreement, the prevailing
Party shall recover all reasonable attorney’s and expert fees and costs in
addition to any other relief to which that Party may be entitled.  Further, in
the event any amendment of this Agreement, workout, restructuring or similar
arrangement is initiated at the request of or on behalf of BIO-key, BIO-key
shall promptly pay after demand any and all costs and expenses (including
attorney’s fees) incurred by Dataradio in connection with such amendment,
workout, restructuring or similar arrangement.

 

14.           Confidentiality.  Except as provided herein and except in a
confidential communication with such Party’s attorneys, such Party’s
accountants, or its officers, directors, and affiliates, or as otherwise
required by applicable law or by a court of competent jurisdiction, no Party nor
any of such Party’s agents or representatives (including such Party’s attorneys)
will

 

14

--------------------------------------------------------------------------------


 

at any time publish, disseminate, or communicate to any third party, directly or
indirectly, any information relating to the terms and conditions of this
Agreement (including but not limited to any payments to be made pursuant to this
Agreement).

 

15.           Notices.  Unless otherwise expressly provided herein, any notices
to be furnished under this Agreement will be sufficient if in writing and
(i) hand delivered, (ii) sent by certified or registered mail, (iii) by
nationally recognized overnight courier, (iv) by facsimile or (v) by e-mail, if
notice is also contemporaneously sent by one of the other methods of delivery. 
Notices sent pursuant to the provisions of this section shall be deemed
delivered on the earlier of actual receipt or two (2) business days after
transmittal.  All notices shall be addressed as follows:

 

If to Dataradio:

 

 

 

Dataradio Corporation

 

1401 North Rice Avenue

 

Oxnard, California 93030

 

Attn:  Rick Vitelle

 

Telephone:  805-419-8344

 

Facsimile:  805-482-5842

 

E-mail:  rvitelle@calamp.com

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Myers, Widders, Gibson, Jones & Schneider, LLP

 

5425 Everglades Street

 

Ventura, California 93003

 

Attention: Erik B. Feingold, Esq.

 

Facsimile: 805-650-5177

 

E-mail: efeingold@mwgjs.com

 

 

If to BIO-key:

 

 

BIO-key International, Inc.

 

3349 Highway 138

 

Building D, Suite B

 

Wall, NJ 07719

 

Attn:  Michael W. DePasquale

 

15

--------------------------------------------------------------------------------


 

 

Telephone:  732-359-1111

 

Facsimile:

 

E-Mail:  mike.depasquale@bio-key.com

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Choate, Hall & Stewart LLP

 

Two International Place

 

Boston, Massachusetts 02110

 

Attention:  Brian J. Carr, Esq.

 

Facsimile: 617-248-4000

 

E-mail:  bcarr@choate.com

 

Either Dataradio or BIO-key may at any time change the address to which notices
are to be given to it by notice to the other in accordance with the terms
hereof.

 

16.           Counterparts.  This Agreement may be executed in one or more
counterparts, by either facsimile or scanned signatures, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.

 

17.           Independent Representation.  Each Party acknowledges that it has
been represented by independent counsel of its own choosing throughout the
negotiations which preceded the execution of this Agreement, and that this
Agreement was executed with the consent and advice of such independent legal
counsel.

 

18.           Entire Agreement.  This Agreement and the Judgment Documents
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the Parties with respect to the subject matter of this Agreement and the
Claim.

 

19.           Amendment.  This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing

 

16

--------------------------------------------------------------------------------


 

signed on behalf of each Party and otherwise as expressly set forth herein.

 

20.           Severability.  Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

21.           Time of the Essence.  Time is of the essence with regard to all
dates and time periods set forth or referred to in this Agreement.

 

22.           Waiver.  No failure or delay of either Party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder.  Any agreement on the part of either Party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such Party.

 

23.           Further Assurances.  From time to time after the execution of this
Agreement, and for no further consideration, each of the Parties shall execute,
acknowledge and deliver such assignments, transfers, consents and other
documents and instruments and take such other

 

17

--------------------------------------------------------------------------------


 

actions as may be necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement.

 

[signature page follows]

 

18

--------------------------------------------------------------------------------


 

WHEREFORE, the Parties hereto have executed this Agreement as of the date first
set forth above.

 

 

 

BIO-KEY INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Michael W. DePasquale

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

DATARADIO CORPORATION

 

 

 

 

By:

/s/ Richard K. Vitelle

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Acknowledged and agreed, solely for the purpose

 

of serving as the Escrow Agent in accordance with

 

Section 5 hereof:

 

 

 

MYERS, WIDDERS, GIBSON, JONES & SCHNEIDER, L.L.P.,

as Escrow Agent

 

 

 

 

 

By

/s/ Erik B. Feingold

 

 

 

Erik B. Feingold

 

 

19

--------------------------------------------------------------------------------